                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     X ONE, INC.,                                     Case No. 16-cv-06050-LHK (SVK)
                                   8                      Plaintiff,
                                                                                          ORDER UNSEALING ORDER
                                   9                 v.                                   GRANTING UBER’S MAY 10, 2019
                                                                                          MOTION TO COMPEL A FURTHER
                                  10     UBER TECHNOLOGIES, INC.,                         RESPONSE TO INTERROGATORY
                                                                                          NO. 18
                                  11                      Defendant.
                                                                                          Re: Dkt. Nos. 135, 154, 155
                                  12
Northern District of California
 United States District Court




                                  13           Pursuant to the Court’s redaction order dated May 23, 2019 (ECF 154), the Parties should

                                  14   have submitted proposed redactions to the Court’s Order Granting Uber’s May 10, 2019 Motion to

                                  15   Compel a Further Response to Interrogatory No. 18 (ECF 154), which has been provisionally filed

                                  16   under seal, by 11:59 p.m. on June 6, 2019, if any redaction was required. The Parties have not

                                  17   submitted any proposed redactions, supporting declaration(s) or a proposed order as of the date of

                                  18   this order.
                                  19           Accordingly, IT IS HEREBY ORDERED that the Court’s Order Granting Uber’s May

                                  20   10, 2019 Motion to Compel a Further Response to Interrogatory No. 18 (ECF 154) shall be

                                  21   unsealed in its entirety.

                                  22           SO ORDERED.

                                  23

                                  24   Dated: June 14, 2019

                                  25

                                  26
                                                                                                   SUSAN VAN KEULEN
                                  27                                                               United States Magistrate Judge
                                  28
